Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 4/15/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,2,7 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald et al. (U.S Patent No. 7234471).
Regarding claims 1 and 23, Fitzgerald discloses a method for forming a smoking article rod (Abstract), comprising: engaging a continuous stream of a smokable filler material with a first surface of a longitudinally-continuous web of a wrapping material (column 14, lines 26-30) comprising a cigarette wrapper paper, the first surface being a wire-side surface of the cigarette wrapping paper, the web having laterally- 5 opposed first and second edge portions extending along the longitudinally- continuous web, and having a second surface opposing the first surface, the second surface being a felt-side surface of the cigarette wrapping paper (column 16, line 60 to column 17, line 8 and column 75, lines 23-41); longitudinally wrapping the web of the wrapping material about the smokeable filler material such that the wire-side surface about the first edge portion extends over the felt-side surface about the second edge portion, and so as to contain the smokable filler material within the 10 longitudinally-continuous web; and since Fitzgeral discloses applying the adhesive to the exposed length or lap seam region of the paper web (the lap seam region comprises the wire-side surface about and longitudinally along the first edge portion and the felt-side surface about and longitudinally along the second edge portion) it would have been obvious to one of ordinary skill in the art to apply an adhesive material to both the wire-side surface about and longitudinally along the first edge portion and to the felt-size surface about and longitudinally along the second edge portion, prior to engaging the wire-side surface of the first edge portion and felt-side surface of the second edge portion, with the adhesive material there between, to form a sealed 15 seam and produce a longitudinally-continuous smoking article rod (column 16, line 60 to column 17, line 8). Furthermore, it would be obvious to one of ordinary skill in the art to use 2 applicator wherein the first applicator applies the adhesive material to the wire-side surface and the second applicator applies the adhesive material to the felt-side surface separately and discretely from the adhesive material applied to the wire-side surface.  The fact that Fitzgerald does not explicitly disclose the asserted benefits of applying adhesive to both edge regions does not render applying adhesive in this manner any less obvious.  In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use 2 applicators for each edge respectively to apply adhesive to the lap seam region.
Regarding claim 2. Fitzgerald discloses engaging a continuous stream of a smokable filler material comprises engaging a continuous stream of a tobacco material with the first surface of the longitudinally-continuous web of the wrapping material (column 14, lines 26-30). 20 
Regarding claim 7, in addition to the features discussed above for claim 1, Fitzgerald further discloses using an applicator to apply a desired pattern of adhesives (column 42, lines 37-56), therefore it would have been obvious to one of ordinary skill in the art that the pattern can form adhesive beads along the parallel longitudinal edges in forming the sealed seam between the first and second edge portions. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald et al. (U.S Patent No. 7234471) in view of Fitzgerald Gretz (U.S Patent No. 4249545).  Fitzgerald does not expressly discloses heating or cooling the adhesive material prior 30 to applying the adhesive material to at least the second surface.  Gretz discloses the seam is heated or cooled depending upon whether the adhesive is a wet adhesive or a hotmelt (column 18, lines 29-36). Therefore, it would have been obvious to one of ordinary skill at the time the invention was made to heat the adhesive material to make it a hotmelt. -16- WCSR 34576116v1 AttyDktNo. R60999 11100US.1 (0840.6) 
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald et al. (U.S Patent No. 7234471) in view of Worn (U.S Patent No. 3143148). Fitzgerald does not expressly disclose roughing the first or second surface prior to applying the adhesive material to at least the second surface. Worn discloses increasing bonding strength of adhesive by perforating the surface of paper prior to applying the adhesive material since the perforation allows the adhesive to penetrate into the paper creating a stronger bond (column 4, lines 51-63).  Therefore, it would have been obvious to increase the porosity of the surface by perforating (also meet the claimed “roughing”) the surface prior to applying the adhesive to increase bonding strength as taught by Worn.  It also would have been obvious to one ordinary skill in the art at the time the invention was made to use either electrostatically perforating or laser perforating.
Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive.
Applicant essentially argues that Fitzgerald does not teach applying an adhesive material dispensed from a first applicator to the wire-side surface about and longitudinally along the first edge portion and applying the adhesive material dispensed from a second applicator to the felt-side surface about and longitudinally along the second edge portion separately and discretely from the adhesive material applied to the wire-side surface by the first applicator.  However, Fitzgerald’s disclosure of applying adhesive to the exposed length or lap seam region of the paper web” would have suggested applying adhesive to either the wire side or the felt side edge region of the paper web, or to both edge regions of the web. The fact that Fitzgerald does not explicitly disclose the asserted benefits of applying adhesive to both edge regions does not render applying adhesive in this manner any less obvious.  In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use 2 applicators for each edge respectively to apply adhesive to the lap seam region.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU H NGUYEN/Examiner, Art Unit 1747